COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  ZACHARY LEE MCCLELLAN,                                        No. 08-19-00033-CR
                                                  §
                                Appellant,                        Appeal from the
                                                  §
  v.                                                            213th District Court
                                                  §
  THE STATE OF TEXAS,                                         of Tarrant County, Texas
                                                  §
                                Appellee.                         (TC# 1458845D)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF JANUARY, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.